DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

 It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102. 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step soft bake process to constitute prior art. To place these latter, contraindicative factors into the proper context though, we note that patent-application drafters regularly endeavor to avoid the indiscriminate or imprudent use of the descriptive label, “prior art.” See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s labeling of certain figures as “prior art,” ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.

Holding & Rationale
Claims 82-94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2005/014154 A1 (O’Neil) in view of US 2002/0096469 A1 (Faulkner), US 2007/0072214 A1 (Garvin et al.), WO 00/50640 A1 (Shuber et al.; Shubeer I), US 2008/0124714 A1 (Shuber et al.; Shuber II), and applicant’s admissions.
O’Neil teaches of a container for collection and preservation of a fecal sample at a home by a human.  As seen at page 7, last paragraph, bridging to page 8:
A further advantage of the container is that it can serve both as the receptacle into which the stool is excreted and as the container in which the stool is washed.  So the stool does not need to be transferred to a different washing container, which avoids damage to the stool surface caused by such a transfer.

***

The container may further have installation means (which may be detachable from the container) for removably installing the container on a toilet (e.g. below the toilet seat) with the receiving mouth opening upwardly and the collection channel extending horizontally beneath the mouth. This allows the user to produce the stool in the usual manner, which promotes user acceptability.

***

So preferably the container is hermetically sealable to reduce the exposure to atmospheric oxygen of a stool deposited therein. The seal may be achieved by means of a lid or
cover (e.g. having a snap-fit or screw fitting) for the mouth.

O’Neil, at page 10, teaches that the container may comprise a port through which liquids can be introduced and removed.
O’Neil, at page 10, teaches that the collection device/container can be part of a larger kit.  As asserted to therein:
A further aspect of the invention provides a kit of parts comprising the container of the previous aspect with the installation means and/or the cooling means and/or the
transport casing.

O’Neil, at page 6, last paragraph, bridging to page 7, teaches of the container comprising detachable containers into which stool washing samples can be collected, the container be detached, and undergo processing of the sample contained therein. 
O’Neil, at page 15, lines 16-18, teaches “the samples may be used for e.g. DNA assays…”
While O’Neil teaches of a sealable container for collection of fecal samples from a human, and that the container can be part of a kit and also comprise detachable containers into which liquid samples can be collected and analyzed, he has not been found to teach the detachable container as being sealed, and that a small portion of the stool sample can be collected into this smaller container using a spoon.  O’Neil has also not been found to teach inclusion of buffers that inhibits denaturation or degradation of blood proteins, or a buffer that maintains DNA integrity in a remaining portion of a fecal sample.

Garvin et al., in paragraph [0170], teach of known testing methods whereby fecal DNA analysis is based on stool samples collected at home.  As stated therein:
[0170] Many methods using fecal DNA analysis are based on a home collection device such as a toilet insert which allows an entire stool or portion of stool to be obtained without addition of buffers or other preservatives (whole stool method). Although this approach is compatible with a MASSIVE-PRO CRC assay, we have experimented with a second novel approach which is similar to the "slide" method of collection normally employed to obtain FOBT samples at home for standard laboratory analysis.  (Emphasis added)


Garvin et al., at paragraph [0173], teach of the commercially-available fecal occult blood test (FOBT) kits.  As seen therein, Garvin et al., teach:
A small amount of stool sample was smeared on two standard FOBT slides (Hemoccult or Hemoccult SENSA, Beckman Coulter, Fullerton, Calif.) using the provided applicator stick. Note that these slides consist of a type of Guianiac coating which is used solely for the purpose of the FOBT measurement. The quantity of stool sample deposited was found to vary between 1-3 mg.  (Emphasis added)

Garvin et al., in paragraph [0173], teach of using various commercially-available kits to analyse stool samples and that such kits comprise an “applicator stick”.  As stated therein:
[0173] In a second experiment, PCR amplification was performed to see if from stool samples collected using a standard FOBT kit produce amplicons. A small amount of stool sample was smeared on two standard FOBT slides (Hemoccult or Hemoccult SENSA, Beckman Coulter, Fullerton, Calif.) using the provided applicator stick. Note that these slides consist of a type of Guianiac coating which is used solely for the purpose of the FOBT measurement. The quantity of stool sample deposited was found to vary between 1-3 mg.  (Emphasis added)


While Garvin teaches collecting small samples of fecal material using an applicator stick, they have not been found to teach placement of the sample into a sealable container. Garvin et al., have also not been found to teach inclusion of buffers that would inhibit denaturation or degradation of blood proteins.

Faulkner, in paragraph [0030], teaches:
[0030] As delineated above in the Background section, it is fairly common for a patient to place a stool sample in prior art collection container 10, FIG. 1 filled with a predetermined about of fixative using spoon 12 which is an integral part of cap 14. The patient then seals collection container 12 with cap 14 and brings it to a laboratory for testing.  (Emphasis added)

Faulkner, in paragraph [0036], teaches:
The patient then places a stool sample using spoon 90 inside collection container 32 which is partially filled with a fixative and seals the same using cap 90.  (Emphasis added)

As is evidenced above, Faulkner teaches having a fixative in the collection container.  The aspect of a fixative being present is deemed to fairly suggest the inclusion of buffer(s) that would preserve proteins and nucleic acids.

Shuber I, as set forth in the abstract, disclose:
Methods for extracting DNA from a biological sample that result in a higher yield of target DNA than conventional methods. More particularly, methods for extracting DNA include exposing the biological sample to inhibitors of DNA degradation.  (Emphasis added)

Shuber I, at page 17, first paragraph, teaches:
The increasing intensity of the bands and the smears as EDTA concentration increased indicated that DNA integrity was preserved as the concentration of EDTA in the buffer
increased. Thus, the DNA degrading activity of the homogenized stool supernatant was
inhibited by the EDT A in a roughly dose-dependent manner.  (Emphasis added)

As evidenced above, it was known in the art that by using buffers that comprise EDTA, that DNA integrity could be improved.  Given such, one of ordinary skill in the art would have been motivated to have included such buffers in the kit/set for to do so would enhance the ability of the ordinary artisan to provide fecal samples that are more informative.

Shuber II, at paragraph [0093], teach:
[0093] In any of the aspects of the invention described herein, including the examples, a sample (e.g., a stool sample) may be directly deposited into a container (e.g., a sealable container) that already contains stabilization solution. The amount of solution may be sufficient to cover the sample or a portion thereof. Alternatively, stabilization solution may be added to a container when (e.g., at the same time, immediately after, or within minutes, hours, or a day) a biological sample (e.g., a stool sample) is deposited in the container. The amount of solution added may be sufficient to cover the entire sample or at least a portion thereof (e.g., 10%, 25%, 50%, or more). In one embodiment, an amount of solution sufficient to fill the container may be added. In some embodiment, a container may be between about 25 mls and about 1,000 mls (e.g., between about 50 mls and about 500 mls, between about 100 mls and about 400 mls, or about 250 mls). However, smaller or larger containers may be used. A container with sample and stabilization solution may be sealed for storage/shipping.  (Emphasis added)

As evidenced above, the aspect of using sealable containers for stool/fecal collection was known in the art as was the use of a stabilization buffer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to assemble a kit (applicant’s “set of articles”) that not only comprised a sealable container, but also comprised buffers and means for selecting a portion of a fecal sample.
In support of the above position attention is directed to the following admissions of applicant.
Applicant, at page 19, first paragraph, teaches:
In other embodiments, a suitable stabilizing buffer as known to those in the art, may be added to the sample before and/or after storage.  (Emphasis added)

Applicant, at page 19, third paragraph, teaches of known, commercially-available kits.  As admitted to therein:
As discussed above, suitable commercially available kits, such as the QIAamp DNA
Stool Mini Kit, may be employed in order to extract the DNA and remove potential inhibitors found in the faecal sample.  (Emphasis added)

Applicant, at page 28, third paragraph, teaches:
Suitable buffers for protein preservation are known in the art and commercially available. (Emphasis added)

Applicant, at page 41 of the disclosure admits:
Suitable tubes and spoons for inclusion in such a kit are known in the art and commercially available. The spoons may be measuring spoons and may be integrated into the tubes in certain embodiments.  (Emphasis added)

As is evidenced above, applicant has admitted that the “buffer that inhibits denaturation or degradation of blood proteins” and the “stabilizing buffer for stabilizing” a fecal sample were all known at the time of filing.  Additionally, applicant has also admitted that the spoons to be used in collecting a fecal sample are both known and commercially available.
As is clear from the prior art, much interest exists in an individual being able to collect fecal samples from a home environment.  As is also evident, the art now recognizes that one need not collect entire stool samples, but rather, a much smaller portion, which can allow for the testing only mg of sample is needed.  Further, the aspect of placing a placing a fecal sample in a sealable container is explicitly disclosed in the prior art.  Given such, it would have been obvious to said ordinary artisan to have assembled those buffers, tools and sealable containers that would allow one to collect fecal samples and also provide buffers needed to stabilize the collected sample and which would also inhibit degradation or denaturation of blood proteins found in a fecal sample which, as evidenced above, are not only known but commercially available.  By including such known and very useful reagents in the kit/articles, one would be in a much better position to perform needed sample collection and processing.
Acknowledgement is made of dependent claim 90 specifying that “the stabilizing buffer for stabilizing a remaining portion of a fecal sample has a volume of at least 250 ml.”  As seen above, Shuber II, teach explicitly:
In one embodiment, an amount of solution sufficient to fill the container may be added. In some embodiment, a container may be between about 25 mls and about 1,000 mls (e.g., between about 50 mls and about 500 mls, between about 100 mls and about 400 mls, or about 250 mls).

The fact that one is to have on hand an amount of solution sufficient to fill the container, which can have a capacity “about 500 mls…, or about 250 mls” is deemed to fairly suggest this limitation.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 82-94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2005/014154 A1 (O’Neil) in view of US 2002/0096469 A1 (Faulkner), US 2007/0072214 A1 (Garvin et al.), WO 00/50640 A1 (Shuber et al.; Shuber I), US 2008/0124714 A1 (Shuber et al.; Shuber II), and applicant’s admissions.

Response to argument
At pages 5-8 of the response of 02 June 2022, hereinafter the response, applicant’s representative traverses the prior rejection of claims under 35 USC 103(a), noting in particular how the claims have been amended and the prior art references relied upon do not each all of the limitations that are currently present.  Upon consideration of the traversal, a new rejection under 35 USC 103(a) has been applied and which incorporated references that do disclose the newly-added limitations.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 82-94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2005/014154 A1 (O’Neil) in view of US 2002/0096469 A1 (Faulkner), US 2007/0072214 A1 (Garvin et al.), WO 00/50640 A1 (Shuber et al.; Shuber I), US 2008/0124714 A1 (Shuber et al.; Shuber II), and applicant’s admissions.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634